COLEMAN, J.,
dissenting.- — I am aware that any further discussion of the principles involved in this case, would not change the result, and I do not propose 'to do more than merely to state my position, and the propositions which sustain it. John Falconer, in 1847, conveyed the lands in fee to Thomas Welsh in trust, for the sole use and benefit of his daughter, Mary Jane Robinson, during her natural life, and at her death to com*307plainants. By the deed of trust, the trustee was given the power to sell and convey said lands on request of Mary Jane Robinson in writing, and invest the proceeds of the sale thereof in property “to be held subject in like manner to the same uses and trusts hereinbefore stated.” Mary Jane Robinson, the life tenant, died in 1889. Within less than a year after her death, the complainants, both by suit in ejectment and by bill in chancery, instituted proceedings to assert their rights under the deed made by John Falconer. It is not pretended, that any conduct or word of theirs has induced action on the part of the defendants, or that they have been guilty of anything which Authorizes the application of the doctrine of estoppel. It is not pretended that the defendants are entitled to protection as innocent purchasers. Notwithstanding the provisions of the deed of trust for their benefit, and that no principle of estoppel arises, and that defendants are not innocent purchasers and that plaintiffs instituted proceedings within a year after- the termination of the life estate to enforce their rights, the decision of this court is, that they are without remedy, either in a court of law or equity. However plausible and specious the reasoning, the conclusion reached demonstrates its unsoundness and injustice. My own opinion is, that the deed of the trustee to defendants, showing upon its face, that it was not made in accordance with the power vested in the trustee, but in direct violation of that power, did not divest the estate of the remaindermen, and that upon the falling in of the life estate, under the facts, upon the plainest principles of justice, they were entitled to assert and recover the estate given to them by the conveyance of their grandfather. The authorities are numerous also which sustain this view, and which can be found in the briefs of counsel representing the plaintiffs.